Citation Nr: 1451874	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  08-04 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for bilateral fasciitis, status post left plantar fasciectomy with heel spur resection.

2.  Entitlement to an evaluation in excess of 40 percent for gout, active process, affecting the bilateral knees and right great toe.  

3.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the bilateral knee.  

4.  Entitlement to an evaluation in excess of 20 percent for lumbar spine osteoarthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to December 1993.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which continued the ratings assigned for bilateral fasciitis status post left plantar fasciectomy with heel spur resection, at 30 percent; patellofemoral syndrome of the right knee with history of degenerative joint disease, at 10 percent; and degenerative joint disease of the left knee at 10 percent.  

Following the Veteran's completed appeal, the RO recharacterized the service-connected disabilities as bilateral fasciitis status post left plantar fasciectomy with heel spur resection and right toe gout; degenerative joint disease of the left knee with gout; and patellofemoral syndrome and gout of the right knee with history of degenerative joint disease.  The ratings assigned were continued in an October 2008 rating decision.  

The claims were remanded by the Board in October 2011 for additional development.  In a September 2012 rating decision, the Appeals Management Center (AMC) effectively discontinued the 10 percent ratings assigned for degenerative joint disease of the left knee with gout and patellofemoral syndrome and gout of the right knee with history of degenerative joint disease, effective November 30, 2006.  The bilateral fasciitis status post left plantar fasciectomy with heel spur resection and right toe gout was recharacterized as bilateral fasciitis status post left plantar fasciectomy with heel spur resection.  A 40 percent rating for gout, active process, affecting the bilateral knees and right great toe, was established effective November 30, 2006.  The AMC also granted a separate noncompensable rating for left hallux rigidus effective January 12, 2012.  

The claims were returned to the Board and in February 2014, the Board denied an evaluation in excess of 30 percent for bilateral fasciitis, status post left plantar fasciectomy with heel spur resection.  The claim for entitlement to an evaluation in excess of 40 percent for gout, active process, affecting the bilateral knees and right great toe was remanded for additional development.  In sum, the Board determined that development was needed to determine whether the Veteran actually had degenerative arthritis affecting either knee because although the Veteran would not be entitled to the two separate 10 percent ratings assigned to his right and left knee prior to November 30, 2006, he could get a 10 percent rating for both knees under Diagnostic Code 5003 in addition to the 40 percent rating assigned for his active gout under Diagnostic Code 5002.  

The development instructed by the Board was completed and in an August 2014 rating decision, the Roanoke RO granted an evaluation of 10 percent for degenerative joint disease of the bilateral knee, effective November 30, 2006.  

Given the foregoing procedural history, the issues involving degenerative joint disease of the bilateral knee and gout, active process, affecting the bilateral knees and right great toe, have both been included as separate issues to be adjudicated by the Board in this decision.

The Veteran appealed the Board's February 2014 denial of the claim for entitlement to an evaluation in excess of 30 percent for bilateral fasciitis, status post left plantar fasciectomy with heel spur resection to the United States Court of Appeals for Veterans Claims (Court).  In a May 2014 Joint Motion for Partial Remand (Joint Motion), the parties requested the Court to enter an order vacating and remanding that part of the Board's February 4, 2014, decision which denied entitlement to a rating in excess of 30-percent for bilateral fasciitis, status post left plantar fasciectomy with heel spur resection, so that the Board could specifically consider or discuss the potential for separate ratings for each foot pursuant 38 C.F.R. § 4.71a, Diagnostic Code 5284.  Based on the Joint Motion, in a May 2014 Order, the Court remanded the Board's February 2014 decision as it pertained to the claim for entitlement to an evaluation in excess of 30 percent for bilateral fasciitis, status post left plantar fasciectomy with heel spur resection.  

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  The Board notes that additional evidence pertinent to the claim for entitlement to an evaluation in excess of 30 percent for bilateral fasciitis, status post left plantar fasciectomy with heel spur resection, has been associated with the electronic record since the issuance of the October 2012 supplemental statement of the case.  The Veteran has waived RO consideration of this evidence, and it will therefore be considered in this decision.  38 C.F.R. § 20.1304 (2013). 

The issue of entitlement to an evaluation in excess of 20 percent for lumbar spine osteoarthritis is addressed in the remand portion of the decision below.


VACATE

VA regulations provide that the Board may vacate an appellate decision at any time upon the request of the Veteran or his representative, or on the Board's own motion, when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2013).  Based on the Joint Motion, in a May 2014 Order, the Court remanded the Board's February 2014 decision as it pertained to the claim for entitlement to an evaluation in excess of 30 percent for bilateral fasciitis, status post left plantar fasciectomy with heel spur resection.  Accordingly, that part of the Board's February 2014 decision that denied the claim for entitlement to an evaluation in excess of 30 percent for bilateral fasciitis, status post left plantar fasciectomy with heel spur resection, is vacated herein, and a new decision on this issue will be entered as if that part of February 2014 decision had never been issued.


FINDINGS OF FACT

1.  The Veteran's bilateral fasciitis, status post left plantar fasciectomy with heel spur resection, is not manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.

2.  The Veteran's bilateral fasciitis, status post left plantar fasciectomy with heel spur resection, has never been described as more than moderate in severity, and to assign two separate 10 percent ratings under Diagnostic Code 5284 would result in a combined rating less than the currently assigned 30 percent rating under Diagnostic Code 5276.  

3.  Throughout the appellate period, the Veteran's service-connected gout, active process, affecting the bilateral knees and right great toe, has been manifested by less than four severely incapacitating exacerbations of gout occurring over prolonged periods; but not total incapacitation caused by constitutional manifestations of gout associated with active joint involvement.  

4.  The Veteran is not entitled to two separate 10 percent ratings for the degenerative joint disease affecting his knees as of November 30, 2006; and to assign a 20 percent rating for his degenerative joint diseased of the bilateral knee under Diagnostic Code 5003 in addition to the now-assigned 60 percent rating for his service-connected gout, active process, affecting the bilateral knees and right great toe, under Diagnostic Code 5002 would be in violation of the rule against pyramiding.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for bilateral fasciitis, status post left plantar fasciectomy with heel spur resection, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §4.71a, Diagnostic Codes 5276, 5284 (2013). 

2.  The criteria for a 60 percent rating, and no higher, for gout, active process, affecting the bilateral knees and right great toe, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §4.71a, Diagnostic Code 5002 (2013).  

3.  The criteria for a rating in excess of 10 percent for degenerative joint disease of the bilateral knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §4.71a, Diagnostic Code 5003 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

For an increased-compensation claim, section 5103(a) requires, at a minimum, that VA (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100%" based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The RO provided the appellant pre-adjudication notice concerning the claims for a rating in excess of 30 percent for bilateral fasciitis, status post left plantar fasciectomy with heel spur resection; patellofemoral syndrome of the right knee with history of degenerative joint disease; and degenerative joint disease of the left knee by a letter dated in May 2007, and additional notice by a July 2008 letter.  The claims were readjudicated in a June 2009 statement of the case.  Mayfield, 444 F.3d at 1333.  Notice specific to the claim for gout was provided in a January 2011 letter and the claim was readjudicated in an October 2012 supplemental statement of the case.  Id.  

VA has obtained service treatment records; assisted the appellant in obtaining evidence; afforded the appellant physical examinations; and obtained medical opinions as to the severity of his disabilities.  There was also substantial compliance with the Board's October 2011 remand as it pertained to the claim for a rating in excess of 30 percent for bilateral fasciitis, status post left plantar fasciectomy with heel spur resection, as the Veteran was given an opportunity to identify any additional relevant medical treatment records, from either private or VA facilities; a specific request for updated medical records from Patient First Medical Center dated from March 2010 forward was made; and new VA examinations were conducted in December 2011 and August 2012.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999); see also November 2011 letter from the AMC.  The Veteran did not provide a response to the November 2011 AMC letter.  

There was also substantial compliance with the Board's February 2014 remand as it pertained to the claim for a rating in excess of 40 percent for gout, active process, affecting the bilateral knees and right great toe, as all VA radiographic imaging reports dated since 2005 were obtained; treatment records from the Richmond VAMC dated since September 2012 were obtained; and a medical opinion was obtained as to whether the Veteran has degenerative arthritis of either knee.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment, 13 Vet. App. at 146-47.  As noted above, the Roanoke RO issued a rating decision in August 2014 that granted an evaluation of 10 percent for degenerative joint disease of the bilateral knee, effective November 30, 2006.  

All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's electronic record; and the appellant has not contended otherwise.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.

Increased Ratings

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2013).  

Service connection was originally established by an April 1994 rating decision for bilateral chronic fasciitis by analogy pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5276.  A 10 percent rating was assigned effective December 2, 1993.  The rating was increased to 30 percent in a June 2006 rating decision.  

The Veteran filed a claim for increased rating that was received on November 30, 2006.  In the July 2007 rating decision that is the subject of this appeal, the disability was recharacterized as bilateral fasciitis, status post left plantar fasciectomy with heel spur resection; the 30 percent rating was continued by analogy under Diagnostic Code 5276.  

As noted in the Introduction, the disability was recharacterized again in an October 2008 rating decision, which styled it as bilateral fasciitis, status post left plantar fasciectomy with heel spur resection and right toe gout.  The right toe gout has since been separately compensated by a September 2012 rating decision under Diagnostic Code 5002.  The September 2012 rating decision also granted a separate rating for left hallux rigidus pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5281, effective January 12, 2012.  That separate rating for left hallux rigidus is not before the Board for appellate review.  

Service connection was originally established for left and right knee degenerative joint disease pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5260-5010.  Ratings of 10 percent were assigned to each knee by an October 2005 rating decision, effective March 17, 2005.  

The Veteran filed a claim for increased rating that was received on November 30, 2006.  In the July 2007 rating decision that is the subject of this appeal, the Roanoke RO recharacterized the right knee disability as patellofemoral syndrome of the right knee with history of degenerative joint disease and continued the 10 percent rating pursuant to Diagnostic Code 5010, by analogy.  The 10 percent rating assigned for degenerative joint disease of the left knee was continued pursuant to Diagnostic Code 5010.  

In an October 2008 rating decision, the Roanoke RO recharacterized the bilateral knee disabilities once again.  The left knee was recharacterized as degenerative joint disease of the left knee with gout and the right knee was recharacterized as patellofemoral syndrome and gout of the right knee with history of degenerative joint disease.  This action was taken to address the Veteran's contention that he experienced gout in his knees as a result of service.

Throughout his appeal, the Veteran had consistently argued that the gout he experiences in both knees should be separately rated.  The Board remanded the claims in October 2011 in order for VA to determine whether such separate ratings were warranted.  In a September 2012 rating decision, the AMC assigned a 40 percent rating for gout, active process, affecting the bilateral knees and right great toe.  The 40 percent rating was assigned pursuant to 38 U.S.C.A. § 4.71a, Diagnostic Code 5002, effective November 30, 2006.  In taking this action, the AMC effectively discontinued the 10 percent ratings that had been assigned pursuant to Diagnostic Code 5010 for degenerative joint disease of the left knee with gout and patellofemoral syndrome and gout of the right knee with history of degenerative joint disease, effective November 30, 2006.  

The Board remanded the claim now styled as gout, active process, affecting the bilateral knees and right great toe, in order to determine whether the Veteran has degenerative arthritis affecting either knee.  The Board explained that a separate rating for degenerative arthritis of the bilateral knee is not precluded from being assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5003 in conjunction with Diagnostic Code 5002.  The Board further explained that this is so because Diagnostic Code 5003 provides for a 10 percent rating for x-ray evidence of degenerative arthritis involving 2 or more major joints or 2 or more minor joint groups and a 20 percent rating for x-ray evidence of degenerative arthritis involving of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  The Board noted that although Note (2) to Diagnostic Code 5003 precludes the assignment of the 10 or 20 percent ratings based on x-ray findings in conjunction with the rating of a condition listed under diagnostic codes 5013 through 5024, the Veteran's gout is currently evaluated under Diagnostic Code 5002.  The Board made clear that although the Veteran would not be entitled to the two separate 10 percent ratings assigned to his right and left knee prior to November 30, 2006, a 10 percent rating could be assigned for both knees under Diagnostic Code 5003 in addition to the 40 percent rating assigned for his active gout under Diagnostic Code 5002.  

In an August 2014 rating decision, the Roanoke RO granted an evaluation of 10 percent for degenerative joint disease of the bilateral knee, effective November 30, 2006, under Diagnostic Code 5003.  Given the foregoing, the Board must determine whether the Veteran is entitled to a rating in excess of 40 percent for gout, active process, affecting the bilateral knees and right great toe, and a rating in excess of 10 percent for degenerative joint disease of the bilateral knee as of November 30, 2006. 

The Veteran contends that he is entitled to a rating in excess of 30 percent for his bilateral fasciitis, status post left plantar fasciectomy with heel spur resection, because his left foot, to include the left heel, is swollen and puffy; he still experiences a great deal of pain on the side and bottom of his left foot and heel when walking despite the use of inserts; he has pain at the bottom and on the inside of his left foot; he has a heel spur on his right foot and he is experiencing pain in this foot as well; and he has calluses and tylomas at the bottom of both feet.  

The Veteran contends that he is entitled to a rating in excess of 40 percent for gout, active process, affecting the bilateral knees and right great toe, and a rating in excess of 10 percent for degenerative joint disease of the bilateral knee, because he has experienced attacks of gout in both knees and the big toe of his right foot, which had forced him to visit the VA emergency room on numerous occasions.  He reported that whenever he experiences these gout attacks, the pain in both knees is unbearable and he is forced to stay off his feet and, therefore, away from his job for periods of at least three days at a time.  The Veteran noted he had been prescribed medication for gout.  In a September 2009 VA Form 9, the Veteran reported continuous pain in his knee and noted that he had degenerative joint disease and gout in both knees.  In a March 2010 statement, the Veteran reported that he had been receiving treatment for gout and that he had had incapacitating exacerbations two or more times a year.  In a January 2011 VA Form 21-4138, the Veteran clarified that gout affected both knees and his right toe.  

In a May 2007 statement, the manager of the post office where the Veteran worked reported that although he is a very good employee, the Veteran had to miss a lot of work because of his knees.  The manager enclosed an attendance record that showed the Veteran missed 20 days of work in 2006 and 2007.  

Diagnostic Code 5276 provides only one rating in excess of 30 percent, namely a 50 percent rating for pronounced, bilateral, acquired flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  

Diagnostic Code 5010 provides that arthritis due to trauma is to be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Painful motion is an important factor of disability from arthritis and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).

The rating criteria provided for limitation of motion of the knee and leg are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides ratings for limitation of flexion.  Flexion of either leg limited to 60 degrees is noncompensable, flexion limited to 45 degrees merits a 10 percent rating, limitation of flexion to 30 degrees warrants a 20 percent evaluation, and a 30 percent evaluation requires that flexion be limited to 15 degrees.  Diagnostic Code 5261 provides ratings of 0 percent for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for extension limited to 15 degrees, 30 percent for extension limited to 20 degrees, 40 percent for extension limited to 30 degrees, and 50 percent for extension limited to 45 degrees.  For rating purposes, normal range of motion of the knee is from zero to 140 degrees.  See 38 C.F.R. § 4.71a, Plate II (2013).

Diagnostic Code 5002 provides the rating criteria for rheumatoid arthritis as an active process.  A 40 percent rating is assigned for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year.  A 60 percent rating is assigned for less than criteria for 100% but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods.  A 100 percent rating is warranted for rheumatoid arthritis with constitutional manifestations associated with active joint involvement, totally incapacitating.  The Board notes that incapacitating exacerbations is not defined and that residuals such as limitation of motion or ankylosis, favorable or unfavorable, are to be rated under the appropriate diagnostic codes for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5002.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

The medical evidence consists of VA and private treatment records and several VA examination reports.  VA and private treatment records reveal that the Veteran has consistently sought treatment related to foot and knee problems, as well as complaints related to gout, throughout the appeal.  While the Board has reviewed the medical evidence in its entirety, it will not be discussing all of it with specificity, especially when treatment rendered was in relation to an assessment of the separately rated left hallux rigidus.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) (holding that the Board is presumed to have considered all evidence presented in the record; it is not required to specifically discuss every piece of evidence).  

A December 2005 x-ray of the right foot showed that alignment was intact; that there was a plantar calcaneal spur and an adjacent soft tissue ossification.  The Bohler's angle was slightly flat but the calcaneus was otherwise unremarkable.  There was hypertrophy of the talonavicular junction with an accessory ossicle; this could be seen with tarsal coalition, however the visualized joints appeared intact.  There was hypertrophy of the bones at the first metatarsophalangeal joint and first interphalangeal joint.  No fractures were seen but mild degenerative changes were seen in the mid foot.  A December 2005 VA group practice note indicates that the Veteran reported worsening and flare up of the pain in both feet, right worse than right.  The pain increased with walking and weight-bearing positions.  After reviewing the x-ray, the assessment was right foot degenerative joint disease due to spur formation and status post left fasciotomy with heel spur removal.  A December 2005 follow up visit to podiatry contains objective evidence that the Veteran was ambulating in soft suede shoes; that there was mild edema, but no erythema noted to the plantar medial heel.  

A February 2006 record from Patient First documents that the Veteran was seen with complaint of left knee pain on and off for the past week.  A history of gouty attack of the left ankle a few months ago was noted, which was noted to have been treated adequately with medication.  The Veteran denied a history of trauma or injury.  The Veteran's weight was noted to be 207 pounds.  Physical examination revealed that movements of the knee were mildly restricted secondary to pain, but there was no effusion, erythema, or evidence of any injury.  Sensation was intact with normal neurological examination of left lower extremity.  The diagnosis was gout.  There was no reference to anemia.  

The Veteran sought VA emergency room treatment in February 2006, due to complaint of acute onset of left knee pain for two days.  There was no swelling, but pain was noted to be worse with flexion and weight-bearing.  There had been no trauma/injury to the extremity within the last 24 hours and the Veteran had no wound or obvious deformity.  The Veteran denied any fever, chills, nausea, popping, clicking, or acute effusion.  Physical examination of the left knee revealed increased tactile temperature versus right, no overt effusion, tenderness at the superior aspect of the patella, with the patella appearing to be in neutral position, and no popping or clicking with passive range of motion.  The Veteran was sent to radiology for films.  The impression was acute development of left knee pain.  There was no reference to anemia or weight loss.  

A February 2006 VA x-ray of the left knee showed no evidence of fracture or dislocation and only minimal degenerative changes of the knee joint were seen.  The patellofemoral articulation was relatively intact but faint ossification/calcification was seen at the insertion site of the quadriceps tendon.  There was no evidence of knee joint effusion.  The impression was no acute abnormalities; only minimal degenerative changes of the knee joint. 

An April 2006 VA orthopedic consultation note documents the Veteran's complaint of morning stiffness and medial foot pain.  Physical examination of the left foot revealed, in pertinent part, pes planus; full dorsiflexion, plantar flexion and inversion, but decreased and painful eversion; and full motor strength in the posterior tibialis but deceased motor strength in the peroneal tendons.  The impression was left lateral foot pain following plantar fasciectomy, rule out sinus tarsi syndrome versus peroneal tendon injury.  The plan included continuing orthotics.  

The Veteran was seen at the VA emergency room in May 2006 with complaint of sudden onset of severe pain of right great toe for 12 hours.  A prior medical history of gout was reported.  The Veteran denied trauma.  Physical examination revealed mild swelling, warmth, and severe tenderness of the right metacarpophalangeal joint of the great toe.  The assessment was signs suggesting recurrence of gout.  

A June 2006 orthopedic surgery note documents the Veteran's complaint of increasingly worse stiffness.  He also demonstrated some pain based on the lateral side in conjunction with the anterior talofibular ligament.  Physical examination of the left foot revealed that the Veteran was able to stand on his toes and that he had full range of motion of his tibiotalar joint.  Strength of the extensor hallucis longus and flexor hallucis longus was normal.  Dorsiflexion and plantar flexion were normal.  There was some point tenderness over the anterior tibiofibular ligament.  

A July 2006 record from Patient First documents that the Veteran was seen with complaint of left knee pain that started about five days prior.  The Veteran indicated that the week before, he noticed that he started having some left knee pain.  He reported that he had had this before and was diagnosed with gout.  He had also had pain in his left ankle that was consistent with gout.  Medication had not helped.  The Veteran reported that the pain and swelling had diminished slightly, but the pain did not feel like gout.  Physical examination revealed tenderness at the insertion of the superior patellar tendon, but no joint line tenderness, ligament laxity, or patellar tenderness.  There was very mild effusion and decreased range of motion with flexion secondary to pain, but no actual measurements were provided.  The examiner noted that an x-ray of the left knee was normal.  Although a work excuse was given due to injury incurred the day of the visit, the examiner also noted that it was unclear whether this was gout as on the last visit, the Veteran's uric acid was not elevated.  The examiner indicated that it could be a flare of arthritis, but where the Veteran had tenderness was likely tendinitis or bursitis.  The examiner noted that the Veteran needed to see an orthopedist.  The diagnosis was knee bursitis.  There was no reference to anemia.  

A subsequent July 2006 record from Patient First documents that the Veteran was seen with a history of right knee pain on and off for the past week with mild swelling above the patellar region and not responding to medications.  The pain scale was around a five out of 10.  Examination of the right knee showed mild swelling above the patellar region, but no evidence of any fluid retention.  Movement of the knee was slightly restricted, with mild tenderness about the patellar region, but no actual range of motion measurements were provided.  The examiner reported that an x-ray of the right knee was normal, without evidence of loose body or other findings.  The diagnosis was gout.  There was no reference to anemia.  

A July 2006 VA group practice note documents that the Veteran was seen for left knee pain that started five days prior.  He went to the VA emergency room and was told it was gout.  The Veteran was given medication with no improvement, so he went to a local hospital and received different medication, which lessened the swelling and pain.  On the day of examination, pain was noted as severe with any activity, such that the Veteran went to Patient First and was told he had bursitis.  The Veteran had pain on a level six out of 10 with any movement.  He denied swelling or recent trauma/injury and noted that the pain was located mainly behind the knee cap.  Physical examination of the left knee revealed no swelling, edema, warmth to touch, discharge, erythema, or rash.  There was mild tenderness to deep palpation at the lateral aspect of left knee joint and patellar tendon.  The assessment was left knee degenerative joint disease and patellar tendinitis.  A steroid injection was given.  There was no reference to anemia or weight loss.  

CJW Medical Center emergency discharge instructions indicated that the Veteran would be unable to work from July 7, 2006, to July 9, 2006, due to possible gout.  

An August 2006 record from Patient First documents that the Veteran came in with significant right knee pain for the last 24-48 hours.  A known history of gout was noted, but the Veteran reported that it did not feel like gout.  The Veteran reported a specific pain in the lateral aspect of the right knee that felt as if the knee was going to give out on him.  The Veteran reported that he was very careful about the way he walked and indicated that pain was at a level six out of 10 but had been at a level nine.  The Veteran's weight was noted to be 213 pounds.  Physical examination showed decreased range of motion in the extremes of flexion and extension, but no actual measurements were provided.  There was tenderness on the lateral aspect of the right knee and tightness of the iliotibial band.  There was no edema, but there was evidence of mild generalized osteoarthritis.  The examiner noted that x-ray showed degenerative changes of the right knee, but no fracture, dislocation, or foreign object.  The diagnosis was old knee internal derangement.  There was no reference to anemia.  

The Veteran sought VA emergency room treatment in August 2006.  It was noted that he had a history of bilateral degenerative joint disease of the knees; recurrent swelling/pain of the right knee for eight months; and complaint of pain and swelling of the right knee for four days.  Pain medication had resulted in only partial improvement of the symptoms.  It was noted that the Veteran had presented to Patient First earlier that day where x-ray of the right knee was unremarkable for fracture.  The Veteran denied recent trauma, fever, chills, skin rashes, and migratory joint pain.  It was noted that the Veteran had presented to the emergency room in June with the same complaint, at which time arthrocentesis was done and synovial fluid culture was negative for infection.  The Veteran reported this pain was different from the pain from gout.  The Veteran's weight was recorded at 212.5 pounds.  Physical examination revealed mild effusion of the right knee, which was slightly warm but not red.  There was flexion to almost 120 degrees and almost full extension, but no actual measurement for extension provided.  The assessment was recurrent right knee pain that was not controlled by medication.  It was also noted that the Veteran "most likely" had from osteoarthritis.  There was no reference to anemia.

An August 2006 VA group practice note reveals the Veteran was seen for follow-up in pertinent part due to degenerative joint disease of the knees.  He reported that his knees were "killing" him and that he had been to the emergency room at VA and a private facility, as well as VA urgent clinic and Patient First, all within the last month to get relief for his knee pain.  He indicated he had been told he had gout.  Pain medication was not helping, but the Veteran felt a lot better for a few days after knee steroid injection.  Examination revealed the right knee was mildly swollen and had decreased flexion due to pain.  No range of motion measurements were provided.  The left knee was normal.  The assessment was probable gout, with flare that was not well controlled.  There was no reference to anemia or weight loss.  

An August 2006 form signed by a VA nurse indicates that the Veteran had arthritis and gout of the knees that intermittently flared and caused intense pain.  The nurse indicated that it would be necessary for the Veteran to take work only intermittently or to work on a less than full schedule as a result of his condition, though she was unable to determine the duration based upon the severity of the flare and the response to therapy.  It was noted that the Veteran had been in severe pain on August 8, 2006, but that it was not possible to predict the duration and frequency.  It was also noted that the Veteran could not walk long distances equal to or greater than one-half of a mile and that he could not stand for greater than or equal to 30 to 60 minutes at a time.  

A September 2006 record from Patient First documents continued pain in the right knee.  The Veteran indicated that it was unlike the gout he had experienced before.  The Veteran's weight was recorded at 209 pounds.  The examiner noted that the Veteran had full flexion and extension of the knee, but that it felt warm compared to the other knee.  There was no crepitus or regularity and the Veteran localized a lot of the pain, medially and laterally.  The diagnosis was joint swelling.  There was no reference to anemia.  

A September 2006 orthopedic consult reveals that the Veteran reported a chronic history of gouty arthritis involving his right knee.  He had been on medication in the past, but was of the opinion that it did not help so he had stopped taking it.  The Veteran reported that he was scheduled for a magnetic resonance imaging (MRI) next week and would return once his MRI was done.  On physical examination, the examiner noted minimal swelling and minimal effusion.  There was decreased range of motion secondary to pain, but no ligamentous instability.  There was no reference to anemia or weight loss and no specific range of motion measurements provided.  

A September 2006 MRI of the right knee revealed no acute fracture or bony erosion.  The joint spaces were within normal limits.  There was a small right knee effusion.  The impression was small right effusion.  A September 2006 MRI of the right knee conducted at Virginia Commonwealth University contained an impression of partial injury of posterior cruciate ligament and multiloculated Baker's cyst.  

The Veteran sought VA emergency room treatment in September 2006 with complaint of right knee pain, at a level six out of 10 in intensity, for the last couple of months.  A history of gout was reported, but the Veteran noted that most of his gout attacks involved his great toe.  The Veteran noted that for the last couple of months, he had had problems with his right knee.  He stated that was intermittent and that for a few days, he would be stiff he could not walk and then, all of a sudden, he will be able to walk and go upstairs without a lot of pain before it would return.  The Veteran denied fevers, chills, night sweats, nausea, vomiting, bright red blood per rectum, melena, hematochezia, hematemesis, and coffee-ground emesis.  The examiner noted that the Veteran appeared fine overall.  The physical examination revealed that the right leg had slight soft tissue swelling above the knee, more on the right side as compared to the left; there was no evidence of synovitis or joint effusion.  There was no reference to weight loss or anemia.  The impression was most likely musculoskeletal pain.  The examiner questioned the cause of the Veteran's pain that was in his knee and travelled up his leg as the examiner found it inconsistent with gout.  

A September 2006 VA orthopedic surgery note documents that the Veteran was seen in follow-up regarding right knee pain since June 2006.  It was noted that he had undergone right knee aspirate that was negative for infection and that he had also received steroid injections that provided relief of the symptoms.  It was noted that the Veteran had a history of gouty arthritis and was currently on medication.  It was reported that a September 2006 MRI revealed a partial injury of the posterior cruciate ligament.  Review of the MRI was completed and no orthopedic surgical intervention was warranted at the time.  Physical examination of the right knee revealed a small effusion present over the pre-patellar region and warm to palpation mildly erythematous joint.  Range of motion was limited due to pain, but no actual measurements were provided.  The impression was right knee pain due to gouty arthritis; partial tear of right posterior cruciate ligament.  There was no reference to anemia or weight loss.  

An October 2006 VA group practice note reveals that the Veteran was seen with complaint of continued right knee pain, swelling, and decreased range of motion.  He had seen VA orthopedics, as well as an outside orthopedist.  In the past two weeks, he had stopped taking his medications because they were not helping.  He reported gout in his foot and noted the right knee pain was not the same.  Medication had helped to reduce swelling and wearing a knee brace helped to relieve his pain.  The Veteran also used heat and ice intermittently, with some benefit.  He denied fever, chills, warmth, and erythema at the knee joint.  Physical examination reported decreased range of motion of the right knee, but no actual measurements were provided.  There was also minimal effusion on the proximal portion of the patella and tenderness to palpation of the medial and lateral condyles.  The assessment was right knee pain, likely due to gout.  There was no reference to anemia or weight loss.  

The Veteran complained of left heel tenderness in October 2006.  He reported wearing his heel inserts, intermittently.  Capsaicin cream was noted to relieve his pain.  The assessment was heel pain.  

A November 2006 orthopedic surgery note documents the Veteran's complaint of left foot pain.  He noted that he sporadically got severe pain in his foot, worse with shoe wear.  He was able to perform his duties as a mail carrier, including walking for three or four miles a day, and had never had to miss work because of his foot pain.  Physical examination revealed a very moderate flat foot deformity, although the Veteran was able to walk on his heels and toes.  

A December 2006 VA physical therapy note indicates that the Veteran presented to the clinic with a six month history of insidious onset right knee pain.  He complained of chronic edema, lower extremity weakness, and difficulty performing activities when pain is at a higher level.  The Veteran indicated that he iced his knee and wore a knee sleeve with some benefit/relief of symptoms.  On examination, there was objective evidence of mild joint edemam, as well as visible atrophy of the vastus medialis oblique.  The Veteran's posture was of mild genu varus and there was tenderness to palpation over the lateral aspect of patella, the distal iliotibial band, and the lateral femoral condyle.  McMurray, Lachmanns, and the posterior drawer tests were negative.  

The Veteran sought VA emergency room treatment in March 2007 for two days of right knee pain and swelling.  He had been taking medication without benefit.  The Veteran denied trauma and fever.  Physical examination revealed moderate synovitis and crepitus, with limited flexion due to pain in the right knee.  The assessment was likely a gout attack.  The Veteran declined a steroid injection.  

A May 2007 VA primary care note documents that the Veteran reported one episode of gout in knee, at which time he went to the emergency room.  He was not taking any medication daily.  The assessment was gout.  

The Veteran returned to the podiatry clinic in May 2007, with continued pain and swelling of his left heel.  There was objective evidence of normal muscle strength and range of motion.  Gel inserts were ordered.  

The Veteran underwent a VA joints examination in May 2007, at which time he reported bilateral knee pain, a diagnosis of gouty arthritis, and three visits to the emergency room since August 2006 for right knee pain and swelling.  He was treated unsuccessfully with steroid injections for pain each time and had been started on medications.  He had not had a gouty flare since March 2007.  There was no history of hospitalization or surgery, no history of trauma to the joints, no need for assistive devices for walking, and no constitutional symptoms or incapacitating episodes of arthritis.  Functional limitations included only being able to stand for 15 to 30 minutes and only being able to walk more than one-fourth of a mile, but less than one mile, were noted.  Joint symptoms included complaints of the right knee giving way and instability; bilateral knee pain, stiffness, and weakness; and right knee effusion.  There was no deformity, episodes of dislocation, subluxation, or locking.  The Veteran also reported severe flare-ups every two to three weeks in the form of being unable to walk, and therefore, being unable to go to work.  The duration of the flare-up was one to two days involving warmth and redness of the right knee.  

Physical examination at the time of the May 2007 VA examination revealed an antalgic gait, but no evidence of abnormal weight- bearing.  Range of motion testing revealed active left knee extension to flexion from zero to 110 degrees, with pain beginning at 110 degrees, and passive left knee extension to flexion from zero to 120 degrees, with pain beginning at 110 degrees.  There was no additional limitation of motion on repetitive use.  The right knee exhibited active extension to flexion from zero to 100 degrees, with pain beginning at 100 degrees, and passive right knee extension to flexion from zero to 110 degrees, with pain beginning at 100 degrees.  The left knee did exhibit additional limitation of motion on repetitive use, which was limited from zero to 80 degrees due to pain.  In addition to painful movement, the right knee exhibited heat, tenderness, and crepitation.  There were no clicks or snaps, grinding, instability, or patellar or meniscus abnormality.  There was also no mass behind the knee.  In addition to painful movement, the left knee exhibited crepitus, but there was no instability, mass behind the knee, or patellar or meniscus abnormality.  

X-rays were taken of both knees and two views of the right knee were compared to September 15, 2006.  There was no acute fracture or effusion; the joint spaces were within normal limits; and there were no acute bony erosions.  The left knee showed a mild osteophyte at the left quadriceps tendon insertion on the left patella.  

The VA examiner diagnosed left knee degenerative joint disease and right knee patellofemoral syndrome.  The examiner stated that there were significant effects on the Veteran's occupational activities due to pain, which resulted in increased absenteeism.  The Veteran estimated he had lost 20 days from work due to his knee disorders.  The examiner stated that there were mild effects on traveling; moderate effects on chores, shopping and recreation; and severe effects on exercise.  Sports were prevented and the examiner noted that the Veteran had difficulty dressing and undressing during a flare-up, but otherwise at baseline, he would have no difficulties.  

The Veteran also underwent a VA foot examination in May 2007, at which time his medical records were reviewed.  He reported a right heel spur was causing pain to shoot up the back of his leg.  The course of his service-connected disability was described as progressively worse, but had a good response to current treatment.  Rest, elevation, medication, and a February 2005 surgery were noted to have been partially effective in relieving symptoms.  Left foot symptoms reported included pain, weakness, and lack of endurance, which were all noted to occur while standing, walking, and at rest, and were located at the medial aspect of the foot at the site of surgery.  Right foot symptoms reported included pain, redness and stiffness that occurred while standing, walking, and at rest and were located at the heel.  The Veteran also reported fatigability, weakness, and lack of endurance while standing and walking, also located at the heel.  He denied right foot swelling and heat.  The Veteran also denied flare-ups of foot joint disease.  He was able to stand for 15 to 30 minutes and was able to walk more than one quarter of a mile, but less than one mile.  Orthotic inserts for bilateral plantar fasciitis in the form of silicone shoe inserts were reported, with good efficacy.  

Physical examination of the feet at the time of the May 2007 VA examination revealed objective evidence of tenderness with the lightest palpation of the surgical scar on the medial aspect of the left foot and tenderness to palpation of the right heel, but no painful motion, swelling, instability, weakness, abnormal weight- bearing, hammertoes, hallux valgus or hallux rigidus, pes cavus, malunion or nonunion of the tarsal or metatarsal bones, and/or muscle atrophy of either foot.  X-rays of the feet showed degenerative joint disease and osteophytes at the left talonavicular joint and a right inferior heel spur.  There was no acute fracture.  The examiner noted that the Veteran was currently employed as a letter carrier for the post office and that he was working full time.  The Veteran indicated that he had lost an estimated 20 days from work during the past 12 months due to foot pain causing him to be unable to finish his route.  The Veteran was diagnosed with left foot degenerative joint disease and right foot plantar fasciitis.  The problem associated with the diagnoses was bilateral plantar fasciitis.  The examiner stated that there were significant effects on occupational activities due to pain in the form of increased absenteeism.  There were mild effects on traveling and moderate effects on chores, shopping and recreation.  Exercise and sports were prevented.  

A June 2007 VA primary care note reveals that the Veteran was seen for follow up.  Physical examination of his lower extremities revealed full range of motion.  The assessment was knee pain.  In July 2007, the Veteran was seen at VA triage with the chief complaint of chronic left knee pain for three days and history of gout pain at a level seven out of 10.  The pain was described as burning and aching, lasting for days, and occurring frequently.  Examination revealed mild/moderate warmth and swelling of the left knee bursa, and pain with range of motion, though no range of motion measurements were provided.  The Veteran received a steroid injection.  The assessment was gout.  

A September 2007 VA primary care note documents that the Veteran was seen with the chief complaint of intermittent left knee pain, which was often accompanied by minor swelling.  The Veteran did not believe it was his gout because it did not get hot.  He denied any known particular exacerbating event but was noted to be a postal carrier.  He indicated that medication usually provided pretty quick relief, but has not given him any relief in the past two days.  Examination revealed full range of motion of both knees.  The left knee had minor edema above and behind the patella, which was not painful to touch.  The assessment was recurrent knee pain.  

The Veteran was seen for orthopedic surgery consult in October 2007, with the chief complaint of bilateral knee pain for about one and one-half years, with a history of gout and two to three flare-ups per month, which usually last two to three days.  Medication had helped the flare-ups.  It was noted he had been to the emergency room several times where he had received steroid injection, which the Veteran stated had improved his knee pain.  The Veteran reported swelling and tenderness about the entire knee joint during flare-up, which made it very difficult to carry on daily activities.  When he is not having a flare-up, the Veteran had mild achy pain in his knees, located just behind the patella.  He denied fever or chills.  Physical examination revealed normal gait and effusion on the right knee.  There was also medial facet tenderness on his bilateral patellas, though his patellas tracked well.  The Veteran had a palpable plica on the lateral aspect of the knee, which caused a slight popping sensation, but not significant pain.  Range of motion of the knees was from zero to 100 degrees, which was limited by pain at 100 degrees.  Examination of the ligaments revealed the knees were stable to valgus and varus stress, with no anterior or posterior drawer or Lachmann sign, bilaterally.  X-rays of the knees showed mild joint space narrowing on the medial compartment, with a varus alignment; there were no significant degenerative changes or osteophyte formation noted.  MRI of the left knee reported that the cruciate ligaments were intact; hyaline cartilage was maintained; no significant effusion; extensor mechanism was intact; menisci were normal; possible small cyst of effusion adjacent to the superior aspect of posterior cruciate ligament; collateral ligaments and marrow signal were normal.  The examiner found that the MRI of the left knee showed no significant abnormality.  The assessment was bilateral knee pain, secondary to gout.  

The Veteran was seen by VA rheumatology for a consult in November 2007, due to a history of gout and continued knee pain despite therapy.  His chief complaint was knee pain, which he reported he had for approximately one and one-half years, with increasing pain for the last six to seven months.  The pain was localized to the lateral aspect of the knees, as well as the kneecap and he stated the pain was in both knees, with the right greater than the left.  A uric acid level was 10.1 in May 2007 and medications were started.  The Veteran continued to experience chronic pain in his knees.  On a good day, the Veteran rated to pain at a level two or three out of 10.  He reported two to three flare-ups a month, each lasting approximately two days.  The Veteran felt these flares were different from previous episodes of gout, which were more intense.  The Veteran reported that during this time, he was unable to flex his knee and sometimes had to miss work due to pain.  The Veteran also reported a chronic mild swelling of the right knee.  Physical examination of the knees revealed mild swelling of the right compared to left, but no warmth or tenderness to palpation.  There was mild pain on flexion, bilaterally, but no palpable nodules or signs of fluid.  The metatarsophalangeal, proximal interphalangeal, and distal interphalangeal joints showed no pain on palpation, bilaterally, and no palpable nodules.  The assessment was history of gout, with continued bilateral knee pain.  An addendum indicates that the Veteran had gout and probable patellofemoral degenerative joint disease.  

A December 2007 VA primary care note reveals that the Veteran reported recurrent flares of gout, which usually resolved after three days of medication.  The Veteran was noted to be obese.  There was no reference to anemia.  Examination of his musculoskeletal system revealed range of motion in both lower extremities was normal, though there was tenderness with flexion and extension.  The pertinent impressions were gout and osteoarthrosis involving the knees, likely chondromalacia.  

A February 2008 x-ray of the left foot demonstrated satisfactory alignment and bone density without soft tissue abnormality by plain film examination.  The impression was unremarkable left foot without cortical erosion or destruction or soft tissue abnormality.  A February 2008 MRI of the left foot showed no evidence of nerve impingement and no abnormal signal in the bones or soft tissue.  The impression was unremarkable MRI of the left foot without nerve impingement.  See VA imaging reports.

A March 2008 rheumatology clinic note contains a diagnosis of gout.  The Veteran's chief pertinent complaint was knee and foot pain.  It was noted that since his last visit in November 2007, the Veteran had one flare of gout and was seen in the emergency room in February 2008, after which his primary care physician increased his medication.  The pain in his knee joints and feet was much more controlled and much better than the last visit after he started taking his medication regularly.  Pain in his knees and feet ranged from a level five to eight on a scale of two, but mostly stayed around a level five.  Physical examination of the lower extremities revealed full range of motion and no evidence of active synovitis.  The assessment was gout.  

The Veteran underwent another VA examination of his feet in September 2008.  Physical examination of the right foot revealed no tenderness, painful motion, weakness, edema, heat, redness, instability, atrophy or disturbed circulation.  Examination of the left foot revealed tenderness but no painful motion, weakness, edema, heat, redness, instability, atrophy or disturbed circulation.  There was active motion in the metatarsophalangeal joint of both great toes.  Palpation of the plantar surface of the right foot revealed no tenderness.  Palpation of the plantar surface of the left foot revealed slight tenderness.  Alignment of the bilateral Achilles tendons was normal on weight-bearing and nonweight-bearing.  There was pes planus.  Both feet revealed a moderate degree of valgus present, which could not be corrected by manipulation.  Both feet also showed forefoot/midfoot malalignment of a moderate degree, which could not be corrected by manipulation, but there was no deformity such as inward rotation of the superior portion of the os calcis, medial tilting of the upper border of the talus, marked pronation or the whole foot everted.  There was no pes cavus, hammer toes, Morton's metatarsalgia, hallux valgus, and/or hallux rigidus.  The Veteran did not have any limitation with standing and walking and did not use orthopedic shoes, corrective shoes, arch supports, foot supports and/or buildup of the shoes, but he did require shoe inserts.  The examiner noted that the symptoms and pain were not relieved by the inserts.  X-rays taken at the time of the examination reported that multiple views of each foot, including a lateral weight-bearing view, are positive for pes planus.  No significant bone, joint or soft tissue abnormality was present.  The impression was pes planus; otherwise negative.  

The Veteran also underwent a VA examination of his joints in September 2008.  He reported being diagnosed with left knee gout, a condition that had existed for 18 years.  The following symptoms were reported by the Veteran: weakness, stiffness, swelling, heat, redness, giving way, and lack of endurance.  The Veteran denied locking, fatigability and dislocation.  He reported left knee pain three times a month lasting for three days.  The pain traveled down his left leg and was described as crushing, burning, aching and sharp.  Pain was at a level 10 and could be elicited by physical activity and acidic food.  It would come spontaneously and was relieved by rest and medication.  During pain, the Veteran could function only at home, not at work.  The Veteran denied receiving any treatment for this condition.  In addition to not being able to perform work activities, the Veteran was not able to walk up and down stairs without assistance during flare-ups of pain.  The same problems related to right knee gout were noted, although right knee pain occurred four times a month and lasted three days.  The Veteran also reported right toe gout, which had also existed for 18 years.  Pain was reported in the right great toe two times a month lasting for three days.  The pain traveled across the top of the right foot and was described as burning, aching and sharp at a level 10.  It could be elicited by physical activity and acidic food.  The pain came spontaneously and was relieved by rest and medication.  The Veteran had no fatigue at rest or while standing or walking, but had pain, weakness, stiffness and swelling while standing or walking.  The bone condition had never been infected and the Veteran denied ever being hospitalized or having surgery.  He also denied receiving any treatment for the condition.  He was not able to perform job duties and was unable to walk up and down stairs without assistance during flare-ups.  

Physical examination at the time of the September 2008 VA examination showed no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding of movement in either knee.  There was also no locking pain, genu recurvatum, or crepitus in either knee.  Range of motion testing revealed flexion to 140 degrees and extension to zero degrees, bilaterally.  Neither knee function was additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The anterior and posterior cruciate ligament stability test, the medial and lateral collateral ligament stability test, and the medial and lateral meniscus test were within normal limits for both knees.  Examination of the right foot revealed no tenderness, painful motion, weakness, edema, heat, redness, instability, atrophy or disturbed circulation.  There was active motion in the metatarsophalangeal joint of the right great toe.  X-rays of the right and left knee were within normal limits.  Uric acid testing was abnormal.  The Veteran was diagnosed with gout without arthritis of the right and left knees and right foot.  The Board notes that the x-rays and lab reports are of record.  

An October 2008 record from Patient First documents that the Veteran was seen with left knee pain that started a few days prior.  A history of gout was noted, but the Veteran indicated that it did not feel like his normal gout.  He had been taking medication with little relief and denied any trauma, instead noting that the only knee problem had been the gout.  The Veteran's weight was recorded as 222 pounds.  Physical examination of the left knee showed no obvious abnormalities.  There was no crepitus, meniscal tenderness, or patellar tenderness.  Anterior drawer testing was negative and all ligaments appeared intact.  X-ray of the left knee was reported to show degenerative change but no fracture, dislocation, or foreign object found.  The diagnosis was arthralgia.  

The Veteran sought VA emergency room services in December 2008 with complaint of left knee pain.  The flare-up started a couple days prior.  Pain was radiating down to his ankle and it hurt to walk, but there was no swelling and no fever or chills.  Physical examination of the left knee showed no swelling, warmth or crepitation and full range of motion.  The assessment was left knee pain likely secondary to osteoarthritis.  A flare of gout was not suspected by the examiner.  

The Veteran was seen at Patient First again in December 2008, at which time he reported starting to have a gout attack in his left knee the day before.  Physical examination of the left knee revealed that it was mildly swollen, but without overlying erythema.  The diagnosis was gout.  The Veteran's weight was recorded at 213 pounds.  

A subsequent December 2008 primary care note documents the Veteran's complaint of intermittent left knee pain, which had become more frequent and had been especially bad the week prior.  Physical examination revealed minimal effusion, left greater than right, left knee pain with extension, and tension on the medial ligament.  There was no point tenderness and the Veteran could bear weight.  He had decreased flexion on left knee bending, but no actual measurements were provided.  The impression was left knee pain.  

A December 2008 orthopedic surgery outpatient consult note reveals that the Veteran reported a two week history of left knee pain.  He did not feel it was an attack of gout.  Physical examination revealed that the left knee was slightly warm.  There was no swelling.  Range of motion was from five degrees of full extension to about 100 degrees of flexion.  He complained of some pain at the end ranges of motion.  His knee was stable to valgus and varus.  Lachmanns and the posterior drawer tests were negative.  There was lateral joint line and infrapatellar tenderness.  Imaging revealed mild joint space narrowing, medical compartment worse than lateral compartment, but no bony lesions, fractures or avulsions.  The impression was probable mild osteoarthritis, possible although unlikely gout flare.  The Veteran received a steroid injection.  

X-rays of the bilateral knees and lateral view of the left knee were obtained in December 2008, and were correlated with plain films dated on May 1, 2007, and May 22, 2007, and again demonstrated normal bone mineralization without evidence of acute fracture or subluxation.  Limited evaluation of the right knee demonstrated mild narrowing of the medial compartment with mild medial compartment osteophyte formation.  There was mild narrowing of the medial compartment of the left knee.  There was mild prominence of the tibial spines.  Early osteophyte formation was seen in the medial compartment.  There was no joint effusion.  There was a superior patellar enthesophyte.  Incidental note is made of a fabella.  The impression was very mild degenerative changes.  

A January 2009 podiatry consult reveals that the Veteran's chief complaint was painful right heel.  He reported that his heel hurt him first thing in the morning when he gets up, as well as after he had been sitting for a period of time and then stands up.  Physical examination revealed that there was pain on palpation of the right plantar medial heel.  Windlass effect was positive on the right foot.  There were no palpable masses in the plantar fascia but there was a positive presence of plantar calcaneal heel spur on x-ray of the right foot.  Signs for edema and erythema were negative.  The assessment was heel spur syndrome, heel arthralgia.  

A May 2009 emergency department note reveals that the Veteran was seen with pain in the instep of his right foot.  He was requesting pain medication so that he could go back to work post-vacation.  Physical examination revealed that the right foot was tender to palpation over the instep, but that there was no swelling or erythema.  The following day, the Veteran was seen by the primary care clinic for right foot pain that started two days prior at the time he woke up.  He denied trauma and was able to walk on his right foot, but it was painful.  The Veteran requested a steroid injection but there were no available spots with the podiatry clinic.  

A May 2009 x-ray of the right foot showed no evidence of fracture or subluxation.  The bone was well mineralized without evidence of bone destruction.  Mild inferior calcaneal osteophyte was noted.  Inferior to the calcaneal osteophyte there was a small oblong area of calcification that was consistent with calcification within or adjacent to the plantar fashion.  The appearance was unchanged when comparing a May 2007 x-ray.  

The Veteran underwent another VA examination of his feet in September 2009.  He reported constant bilateral foot pain, which was localized and described as crushing, burning, aching and sharp on a level nine on a scale of ten.  The pain could be exacerbated by physical activity and was relieved by rest and medications.  At the time of pain, the Veteran was able to function with medication.  The Veteran reported foot pain, weakness, swelling and fatigue at rest and while standing or walking, but denied stiffness.  He indicated that he was not receiving treatment for the condition and that his overall functional impairment was pain when walking or standing for long periods of time.  Physical examination of the feet revealed tenderness but no painful motion, weakness, edema, heat, redness, instability, atrophy or disturbed circulation.  There was active motion in the metatarsophalangeal joint of both great toes.  Palpation of the plantar surfaces of the feet revealed slight tenderness.  Alignment of the bilateral Achilles tendons was normal on weight-bearing and nonweight-bearing.  There was no pes planus, pes cavus, hammer toes, Morton's metatarsalgia, hallux valgus, and/or hallux rigidus.  The Veteran did not have any limitation with standing and walking and did not use orthopedic shoes, corrective shoes, arch supports, foot supports and/or buildup of the shoes, but he did require shoe inserts.  The examiner noted that the symptoms and pain were relieved by the inserts.  The examiner noted that right foot nonweight-bearing x-rays were abnormal and that the findings showed degenerative arthritis, plantar calcaneal spur, and soft tissue calcifications, which may be the result of prior trauma.  The soft tissue calcification was noted along the plantar aspect of the calcaneal spur.  There was also a peripherally corticated ovoid calcification in the soft tissues along the distal superior aspect of the talus.  There were ununited ossicles, plantar lateral aspect of the suboid, and degenerative narrowing of the interphalangeal joint spaces.  Left foot nonweight-bearing x-rays were abnormal.  There was no acute fracture but degenerative arthritis, posttraumatic changes, degenerative interphalangeal joint space arthritis disease, peripherally corticated osseous density at the talonavicular joint space superiorly, and welling of the first cunsiform superiorly and posteriorly were noted as posttraumatic or degenerative changes.  The diagnosis was bilateral foot osteoarthritis, with right foot plantar fasciitis, status post fasciotomy of the left foot.  

The Veteran also underwent a VA joint examination in September 2009.  The following symptoms associated with his left knee DJD with gout were reported: weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability, tenderness and pain.  The Veteran denied experiencing deformity, drainage, effusion, subluxation and dislocation.  He reported that flare-ups occurred as often as two times per week and lasted for three days.  Pain was at a level nine out of 10.  Flare-ups were precipitated by physical activity and alleviated by rest and medication.  During the flare-ups, the Veteran experienced functional impairment in the form of pain when walking or standing for long period of time and difficulty with standing and walking.  The Veteran denied receiving any treatment for the condition, being hospitalized or having any surgery related to the condition, and having any incapacitation.  The same complaints were reported in relationship to the right knee patellofemoral syndrome with gout and degenerative joint disease.  

Physical examination of the knees revealed tenderness and crepitus, but no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, drainage or subluxation.  There was also no genu recurvatum, locking pain, or ankylosis of either knee.  Range of motion testing revealed right knee flexion to 140 degrees with pain at 90 degrees and extension to zero degrees with pain at 10 degrees.  Repetitive range of motion testing of the right knee was within normal limits (140 degrees of flexion and zero degrees of extension) and there was no additional limitation with repetition.  Left knee flexion was to 140 degrees with pain at 130 degrees and extension was to zero degrees with pain at 40 degrees.  Repetitive range of motion testing of the left knee was within normal limits (140 degrees of flexion and zero degrees of extension) and there was no additional limitation with repetition.  The examiner noted that pain had the most functional impact for both knees but that neither the left nor right knee had joint function additionally limited by fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The anterior and posterior cruciate ligament stability test, the medial and lateral collateral ligament stability test, and the medial and lateral meniscus test were within normal limits for both knees.  Examination of the right foot revealed tenderness, but there was no painful motion, edema, disturbed circulation, weakness, atrophy of musculature, heat, redness or instability, and there was active motion in the metatarsophalangeal joint of the right great toe.  Uric acid testing was again abnormal.  The diagnosis was DJD of the left knee with gout and patellofemoral syndrome and gout of the right knee with degenerative joint disease, which were both noted to be active.  

A March 2010 VA orthopedic surgery consult reveals that the Veteran was seen with complaint of bilateral knee pain, left greater than right.  Symptoms included intermittent left knee pain, which was exacerbated about once every three days; and some slight swelling with increased pain, mainly along the patellar tendon, as well as over the anterior knee.  The pain increased more when he ambulated and the further he ambulates, it worsens.  Medications helped, but at times his pain was at a level seven out of 10.  The Veteran was unsure if it was a flare of gout, but that it improved with his gout medications.  Physical examination revealed full range of motion in both knees, which were stable to varus and valgus stress.  McMurray, Lachmanns, and anterior and posterior drawer tests were negative.  X-rays of the knees showed minimal findings of degenerative joint disease, joint space narrowing in the left and right knees, and slight varus alignment.  The impression was knee pain, likely due to early osteoarthritic changes.  

The March 2010 VA x-rays referenced in the preceding paragraph are of record.  They specifically note that two views of each knee showed very mild narrowing of the medial compartment of the right knee, very mild right genu varus, and no acute fracture or effusion.  There was no significant change compared to 2008.  See VA imaging reports.

The Veteran sought VA emergency room treatment in March 2010 due to a two day history of right wrist pain that was consistent with his gout.  The wrist had pain and swelling and was very tender even to light touch.  The Veteran denied fever and chills.  Physical examination revealed right wrist swelling, that it was very tender to touch, and decreased range of motion secondary to pain.  The assessment was right wrist pain consistent with gout flare.  

The Veteran also sought treatment for right hand pain at Patient First in March 2010.  It was noted that had had problems three days prior and had been seen at VA, but continued to have pain.  Physical examination revealed no warmth, but swelling of the right wrist with mild discomfort in the medial aspect between the radial and ulnar heads was noted.  The Veteran had good grip strength and pulses.  X-ray of the right wrist was normal.  The diagnosis was gout.  

An April 2010 VA emergency room note that the Veteran returned with a gout flare affecting the right wrist.  Pain was noted to be radiating up the forearm and was at a level nine out of 10.  The Veteran denied fever or chills.  It was noted that he had been seen the month prior, after which he felt better for a couple days before starting to have pain again.  Physical examination revealed right wrist tenderness to palpation and decreased range of motion due to pain, without actual measurements provided.  The Veteran was able to move all fingers without difficulty and there was no erythema or effusion.  The assessment was right wrist pain consistent with gout flare-up.

The Veteran sought VA emergency room treatment in September 2010 with complaint of right knee pain for two days.  It was noted he was able to ambulate with difficulty and denied trauma.  Physical examination revealed that his right knee was hot and had a little bit of synovitis compared to the left.  X-rays of the knee showed no significant findings.  The impression was most likely gout.  

The Veteran was seen in the primary care clinic in September 2010 due to continued right knee pain.  It was noted that it had flared up three days prior, at which time he was seen in the emergency department.  The Veteran indicated that it felt like it does when he gets gout in the foot.  Most of his pain was anterior.  The Veteran reported that he had received a shot of Toradol, which "normally knocks it out" but this did not completely knock it out but did help.  Since then his pain had gradually improved, but still bothered him.  Physical examination of the right knee revealed minimal swelling and minimal warmth.  There was no erythema.  Range of motion was full, which caused mild discomfort.  There was some palpable tenderness mostly over the patellar area.  The rest of the leg was not tender.  The impression was right knee pain, which appeared to be mostly pain related to the patellar tendon and patella but could be a bursitis that the Veteran associates with previous episodes of gout.  

Five nonweight-bearing projections of the right knee taken in September 2010 demonstrated no acute fracture or dislocation.  Bone density and mineralization were within normal limits.  No suspicious lytic or blastic lesions or periosteal reaction were identified.  The soft tissues were unremarkable.  Degenerative joint space narrowing could not be adequately assessed on nonweight-bearing projections.  No significant interval change was noted as compared to a March 2010 x-ray.  

The Veteran received private treatment at Patient First in September 2010 with complaint of a painful, hard area on the bottom of his right foot.  He had been trying to soak it and wear corn pads but there had been no improvement.  Physical examination revealed a large corn and callus on the ball of the right foot, which was slightly tender.  There was no erythema or drainage.  The corn was pared and the Veteran was given an excuse from work.  The diagnosis was corn/callus.  

A September 2010 VA podiatry note reveals the Veteran complained of painful callus on the bottom of his right foot.  He presented with casual walking shoes.  Physical examination revealed nucleated intractable plantar keratosis lesions on the plantar aspect of the first metatarsal head on the right foot.  Debridement of the intractable plantar keratosis was conducted.  

The Veteran sought VA emergency room treatment on October 3, 2010,  with complaint of right knee pain at a level eight for several days, which he reported felt "just like my gout."  It was noted he had been seen at the emergency room on September 17, 2010, and then by his primary care physician on September 20, 2010, for the same symptoms.  It was also noted that the Veteran was confused about instructions surrounding his medications.  Physical examination revealed the right knee had a small effusion and suprapatellar bursitis.  It was tender to palpation and exhibited decreased range of motion secondary to pain.  There was no crepitance, increased warmth, erythema, or rash.  The assessment was knee pain most consistent with gout flare.  

The Veteran sought VA emergency room treatment on October 21, 2010, due to right knee pain, which he reported was chronic.  A history of DJD and gout was noted.  

An October 2010 primary care attending note documents that the Veteran was seen for an urgent visit due to right knee pain that had started a month prior and for which he had been to the emergency room three times.  The Veteran reported pain and having a hard time extending his leg.  Swelling had resolved.  Physical examination revealed mild right knee swelling, pain on extension, mild warmth, and tenderness along the patellar borders.  Range of motion was full.  The assessment was right knee pain.  The history of gout was noted but the examiner also indicated it might be patellofemoral arthritis/tendonitis.  

VA x-ray of the bilateral knee conducted in November 2010 showed no evidence of fracture or dislocation and no significant degenerative changes were identified.  The Veteran was seen for an orthopedic surgery consult in November 2010, at which time a history of gout in his knees was noted.  The Veteran complained of pain in his right knee and swelling since September.  He denied any injury, but noticed warmth and swelling since this period of time.  He had been seen and evaluated by the emergency room and continued on his gout medication.  The Veteran denied any joint aspiration or injection of cortisone.  He stated he continued to have a significant amount of swelling and pain in his right knee.  He walked with an antalgic gait and complained of difficulty doing his job as a letter carrier.  

The Veteran was referred to orthopedics.  At the time he was evaluated by orthopedics, the Veteran denied any injuries, a history of surgery, any heat, redness or history of infection to the right knee, and any instability, catching or locking.  His pain was at a level 10.  Physical examination revealed an antalgic gait and no assistive devices.  The right knee had a moderate amount of joint effusion.  The Veteran had difficulty with active range of motion, but with passive motion could achieve zero degrees of extension and 90 degrees of flexion with a significant amount of pain.  He was stable to varus and valgus stress.  The examiner stated it was difficult to assess his McMurray and Lachmann because of pain and swelling.  X-rays showed mild degenerative changes in the medial, as well as the patellofemoral joint spaces with osteophyte formation.  The impression was right knee pain with effusion, rule out gout versus infection versus osteoarthritis.  Joint aspiration was conducted.  

A November 2010 rheumatology outpatient consult note documents that the Veteran had a history of gout and had been having right knee pain and swelling since the middle of September.  It was noted that he had been seen in the emergency room and primary care clinic five times for his pain, and had received a steroid injection at the emergency room on October 21, 2010.  The Veteran's symptoms had not improved much and he was evaluated at the orthopedic clinic the day prior, at which time his knee was aspirated and crystals were seen.  It was noted that persistent knee swelling with gout was unusual in a patient whose uric acid was reasonable controlled.  An MRI was recommended.  

A December 2010 VA MRI of the right knee was advised by rheumatology due to chronic right knee pain.  The report noted a possible tear involving the posterior horn of the medial meniscus.  The lateral meniscus was normal and the extensor mechanism, collateral ligaments and cruciate ligaments were intact.  Small osteophytes from anterior aspect of the tibia were noted.  

A January 2011 orthopedic surgery consultation indicated that the Veteran had a history of gout and had complained of three months of right knee pain, swelling, and exacerbation of his symptoms.  He was treated conservatively without any improvement and was seen in the orthopedic clinic, when his joint was aspirated in November 2010.  The aspiration was negative for any organisms, but revealed crystals.  After the joint was aspirated, the Veteran was placed on rest, elevation, and ice, as well as several daily medications.   The Veteran stated that he completed this routine and his right knee pain had improved.  Due to his ongoing symptoms, the Veteran was seen by rheumatology.  He was very compliant with his medications and it was felt that his gout was not precipitating his symptoms.  The Veteran underwent an MRI due to this since they feel the symptoms were not related to gout.  The January 2011 note indicated that the Veteran had returned back to being a letter carrier with no significant difficulties.  His main knee symptoms included pain going up and down steps; the Veteran denied any locking, catching or any instability type symptoms.  He also denied any mechanical type symptoms and he denied instability or losing his balance.  His pain was at a level zero and he used ibuprofen only intermittently.  The recent MRI was consistent with a medial meniscal tear.  Physical examination revealed full range of motion and no erythema or swelling.  The x-rays and MRI had been reviewed and the Veteran's symptoms were related to a gout attack.  

VA treatment records reveal the Veteran was to undergo a right foot plantar fascia release in May 2011, but the surgery was cancelled.  

The Veteran sought VA emergency room treatment on June 5, 2011, with a three day history of left knee pain without injury.  The impression was questionable gout.  

The Veteran sought VA emergency room treatment on June 6, 2011, at which time it was noted he had been seen the day prior with complaints of left knee pain, presumed gout.  He returned with increasing pain, though the swelling had improved.  It was noted that the Veteran could not work as a mailman.  Examination revealed mild heat, minimal swelling, and full range of motion of the left knee.  The assessment was uncontrolled knee pain secondary to gout.  A sick note was given.  

A June 2011 telehealth note documented that the Veteran had been examined in the emergency department on June 5, 2011, and June 6, 2011, for complaints of left knee pain, diagnosed with gout.  The telehealth note, dated two days after the last emergency room visit, noted that the Veteran reported his left knee pain had not improved, and that he still had left knee pain and swelling.  The Veteran also reported that he had not worked for the past week.  

The Veteran was also seen for an urgent primary care appointment in June 2011 for his left knee.  It was noted that his problems had started one week prior and consisted of left knee pain and swelling.  Physical examination of the left knee revealed prepatellar swelling and tenderness.  No effusion was appreciated and there was no warmth.  

An August 2011 endocrine clinic follow-up note documents the Veteran's complaint of increased weight.  

An October 2011 VA podiatry clinic note reveals that the Veteran was seen for follow up routine foot care.  He stated that he usually trimmed down his callus on a weekly basis, but that it was still painful.  Physical examination revealed bilateral scales along the plantar, lateral and medial aspect of the foot.  No open lesions were noted.  A nucleated intractable plantar keratosis was noted on the plantar aspect of the first metatarsal head on the right foot.  Muscle strength was normal, bilaterally, and all pedal joint ranges of motion were pain and crepitus free.  The bilateral medial arches were decreased.  The assessment was intractable plantar keratosis and tinea pedis.  Debridement of the intractable plantar keratosis was conducted.  

The Veteran underwent a VA examination in December 2011, at which time he was diagnosed with bilateral plantar fasciitis.  He reported right heel spur causing worsening pain that shoots up the back of his right leg.  The examiner indicated that the Veteran did not have Morton's neuroma, hammertoes, hallux valgus, hallux rigidus, acquired claw foot (pes cavus), malunion or nonunion of the tarsal or metatarsal bones, or other foot injury.  There was also no evidence of bilateral weak foot.  In pertinent part, the examiner reported tenderness to palpation over both heels and plantar fascia and tenderness to palpation below the left malleolus in the area of a previous surgery.  No pronation was noted.  The plantar surfaces were tender, bilaterally, but there was no inward displacement or spasm of the tendo Achilles on manipulation.  Bilateral shoe orthotics reportedly improved pain approximately 50 percent of the time.  Assistive devices in the form of bilateral silicone orthotics in both shoes, which were used constantly for bilateral plantar fasciitis, were noted.  The examiner reported that imaging studies were abnormal in that they showed degenerative or traumatic arthritis of the left foot, but not in multiple joints of that foot, and right heel spur and right plantar fasciitis.  The Veteran's foot condition was noted to impact his ability to work because during flares of bilateral plantar fasciitis, he is unable to bear weight needed to walk or to go up and down steps for three days.  Sleep impairment due to the pain was also reported.  

The Veteran also underwent a VA examination in December 2011, at which time he was diagnosed with bilateral knee DJD and gout.  The Veteran reported intermittent flare-ups of gout in both knees.  The examiner noted flare-ups in the left knee in December 2008 and June 2011 and in the right knee in September 2010 and October 2010.  In terms of flare-up, the Veteran reported swelling, redness, and pain, which kept him from walking and affected his quality of sleep.  He also indicated that he had to rest a minimum of three days.  Range of motion testing revealed flexion to 90 degrees and extension to zero degrees, with objective evidence of painful motion beginning at 90 degrees of flexion and zero degrees of extension, bilaterally.  The Veteran was able to perform repetitive use testing with three repetitions.  Flexion remained to 90 degrees and extension remained to zero degrees, bilaterally, after repetitive testing.  The examiner noted that there was no additional limitation of motion of the knees following repetitive use testing but there was functional loss and/or functional impairment of both knees in the form of less movement than normal, pain on movement, swelling, disturbance of locomotion, and interference with sitting, standing and weight-bearing.  The examiner also noted tenderness or pain to palpation of the joint line or soft tissues of the left knee.  Muscle strength testing was normal for bilateral knee flexion and bilateral knee extension.  Joint stability testing (anterior instability (Lachmann test), posterior instability (posterior drawer test), and medial-lateral instability) was normal for both knees.  There was no evidence or history of recurrent patellar subluxation or dislocation.  The examiner noted that the Veteran had a meniscal tear on the right, frequent episodes of joint "locking" on the left, and frequent episodes of joint pain and effusion on both.  The Veteran had not had a meniscectomy and did not have any residual signs and/or symptoms due to a meniscectomy.  

The December 2011 VA examiner also noted that the Veteran used a brace regularly and crutches, occasionally.  The crutch was used for ambulation during gouty flare of either knee.  The examiner reported that imagining studies showed degenerative or traumatic arthritis in both knees, but no x-ray evidence of patellar subluxation.  Elevated uric acid levels were also noted.  The examiner indicated that the Veteran's knee condition impacted his ability to work as during a flare of knee gout, he had to take off work as a mail carrier because he could not go up and down the steps of the mail truck.  It was also noted to impair sleep due to pain and that he occasionally could not walk during a flare due to pain and has had to go to the emergency room for treatment.  The examiner reported reviewing the claims files and noted that the Veteran's left and right knee gout were active processes with chronic residuals of pain between the flares and the condition of gout in both knees had worsened since 2006 to the present due to increasing numbers of flares per year as documented by emergency room visits and his need for increased amounts of medicine to control the flares.  The examiner also reported that the Veteran had four to five episodes of gout involving the knees per year, which were incapacitating requiring three days bed rest and emergency room care.  It was the examiner's opinion that it was "more likely than not," based on lab work and medications and emergency room evaluations (clinical findings consistent with gout) that he had bilateral active knee gout, with chronic residuals of intervening pain between flares that had worsened due to frequency and severity since 2006.  

A January 2012 podiatry clinic note documented that the Veteran was seen with a complaint of painful bilateral big toe.  He reported experiencing pain in his big toe joints while walking or squatting; gel inserts provided minimal relief.  Physical examination revealed dorsal flag (exostosis) sign noted to the first metatarsal head on the left.  An x-ray, the findings of which are discussed in the following paragraph, was reported.  The assessment included tyloma.  Tyloma is defined as callus or callosity.  See Dorland's Illustrated Medical Dictionary 1767 (28th. ed. 1994).

X-rays of the feet taken in January 2012 reveal that three views of the left foot demonstrated no evidence of an acute fracture or dislocation.  Bone mineral density was normal.  Mild chronic degenerative changes were seen at the first distal interphalangeal and metatarsophalangeal joints.  No erosions were identified.  There were bulky osteophytes of the dorsal midfoot.  There was no planus deformity.  Three views of the right foot demonstrated no evidence of an acute fracture or dislocation.  Bone mineral density was normal.  Mild osteoarthritic changes of the first digit were noted.  There were moderate osteophytes of the dorsal midfoot.  The impression was no acute fracture or dislocation of the right or left foot; moderate midfoot osteoarthritic changes, bilaterally, worse on the left; there are mild osteoarthritic changes of the first digit interphalangeal joint and metatarsophalangeal joints bilaterally.

The Veteran sought VA emergency room treatment in February 2012 with complaint of left foot pain, at which time he noted a history of gout and denied any trauma or injury to his foot.  The pain was localized around the left fifth toe and the lateral aspect of the foot, with pinkness to the area.  The Veteran indicated it was not as "swollen as before with the gout".  The Veteran was ambulatory although limping to the left foot.  Physical examination revealed the fifth metatarsalphalangeal joint was tender to palpation and had mild increased warmth.  There was no erythema, edema, or swelling and sensation was intact.  The impression was most consistent with gout flare.  

A February 2012 VA x-ray of the left foot contained the following impression: three nonweight-bearing views of the left foot were obtained and correlated with exam of January 12, 2012.  The images demonstrate normal bone mineralization without evidence of acute fracture.  Well corticated osseous density along the lateral aspect of the cuboid is unchanged from recent exam, and may relate to prior trauma.  There are stable degenerative changes in the mid foot, and less prominently within the first metatarsophalangeal and first and interphalangeal joint.  There is no radiopaque foreign body.  There is no osseous erosion.  

The Veteran sought VA emergency room treatment in May 2012 due to chief complaint of gout in his right knee that was hurting.  It was noted the Veteran was out of some of his medications.  Physical examination revealed a swollen right knee.  The assessment was acute gout and the Veteran received an injection.  The Veteran improved immediately.  

A May 2012 weight-bearing VA frontal projection of both knees and lateral weight-bearing projection of the right knee demonstrated no acute fracture or dislocation.  Bone density and mineralization appeared within normal limits.  There was no significant joint space narrowing or degenerative change in the left knee although there was mild narrowing of the medial compartment of the right knee.  There was a small right suprapatellar effusion.  A tiny right suprapatellar enthesophyte was also noted.  The soft tissues were otherwise unremarkable.  

An August 2012 podiatry clinic note documents that the Veteran was seen for follow-up regarding his hallux rigidus.  After examination and discussion of x-ray findings, the assessment included tyloma (callous).  

The Veteran underwent another VA examination in August 2012, at which time the diagnosis was bilateral plantar fasciitis.  This examination report was identical to the December 2011 report, except for the fact that the examiner indicated the Veteran had hallux rigidus with mild or moderate symptoms on the left foot.  The examiner also provided an opinion regarding the etiology of the hallux rigidus and an opinion on right toe gout.  

A February 2013 VA x-ray of the right tibia and fibula showed no evidence of acute fracture or periosteal reaction.  VA x-rays of the right foot were obtained in February 2013.  There were moderate degenerative changes in the first metatarsalphalangeal joint and mild degenerative changes were noted in the distal interphalangeal joint and first interphalangeal joint.  There was no evidence of acute fracture or dislocation.  There was a moderate sized plantar calcaneal enthesophyte.  

The Veteran was seen in the podiatry clinic in February 2013 with complaints of painful callus.  Physical examination revealed mild dorsal prominence to the first metatarsal head, bilaterally, and decreased passive range of motion when loaded, bilaterally.  There was also pain on palpation of the bilateral first metatarsalphalangeal joints.  The assessment included tyloma (callus).  

The Veteran sought VA emergency treatment in March 2013, with complaints of left knee pain, which he stated was a "gout flare up" that had been ongoing since the Saturday before.  Physical examination revealed mild swelling, redness, mild warmth, and tenderness to palpation of the left knee, as well as limited movement of the left knee.  
A March 2013 record from Patient First documents that the Veteran was seen for ongoing left knee pain, which was described as chronic.  The Veteran indicated that he became concerned due to increased sharp pain under the knee cap.  A history of gout was noted and the Veteran denied injury.  Left knee pain was most significant with weight-bearing, especially in the morning.  Physical examination revealed a normal-appearing left knee that was moderately tender to touch directly over the kneecap.  The joint was stable and the left knee had full range of motion, though the actual measurements were not provided.  Gait was normal.  The Veteran's weight was reported at 225.4 pounds.  X-rays of the left knee were unremarkable.  The diagnosis was degenerative arthritis.  

The Veteran was seen at the VA emergency department in May 2013 for right foot pain, which he noted was a flare up of gout that had started the day prior.  The assessment was gout flare.  A May 2013 podiatry clinic note documents that the Veteran reported for a painful callus on his right foot.  He stated his inserts and pads helped to keep the lesion down.  Pain was at a level three out of 10.  Physical examination revealed mild dorsal prominence to the bilateral first metatarsal heads and decreased passive range of motion, bilaterally.  There was also pain with palpation of the bilateral first metatarsalphalangeal joints.  The assessment included tyloma (callus).  

The Veteran was seen at the VA emergency department in June 2013, at which time he reported a flare-up of gout in his right wrist and a flare-up the month prior in his knee, which resolved.  Physical examination revealed mild warmth, swelling, and tenderness to palpation of the right wrist, but no erythema, lesions, rashes, ecchymoses, or edema.  Radial pulse sensation was intact distally.  There was also very limited range of motion of the right wrist.  The Veteran reported pain radiating up his right arm and that he was tender to touch.  The assessment was gout flare right wrist.  A June 2013 primary care consult note documents that the Veteran had presented to the emergency department on March 25, May 19, and June 7, with gout flare up; it was noted that he was non-compliant with gout medication.

The Veteran presented to the VA emergency department in July 2013 with right great toe pain, consistent with gout flare.  He had been icing it without relief and had been taking less medication than prescribed due to running out of pills.  The Veteran denied fever, chills, and injury.  Examination revealed the right great toe had redness, swelling and pain.  

A September 2013 podiatry clinic note documented that the Veteran reported for a painful callus on his right foot, as well as pain at his right toe joint.  He indicated that the toe became numb and that he felt pain the most when driving.  Pain was at a level eight out of 10.  Objectively, the Veteran ambulated unassisted in sandals without socks, bilaterally.  Physical examination revealed decreased range of motion of the right first interphalangeal joint with pain; a medial bony protuberance was noted on both first metatarsal phalangeal joints.  The assessment included tyloma (callus).  

The Veteran was seen at the podiatry clinic in December 2013 with the chief complaint of painful calluses and hallux rigidus.  Range of motion testing was deferred due to extreme tenderness with any suggestion of movement.  The assessment included tylomas (calluses).  

The Veteran sought VA emergency room treatment in March 2014 for constant, throbbing, and aching right wrist pain, at a level nine on a scale of 10.  He reported it was a typical gout attack.  There was pain on range of motion and on palpation of the right wrist, but no fever or chills and injury or trauma to the area was denied.  The assessment was gout.  The Veteran received a shot for pain and was discharged.  His pain at discharge was improved.  

The Veteran underwent a VA examination in March 2014, at which time his records were reviewed.  The diagnosis rendered at the time of examination was bilateral knee DJD, with recurrent flares of gout.  The Veteran reported a long history of bilateral knee pain, especially with extension and lateral movement.  He indicated that his knees gave out at times with walking; that his knees would lock at times; and that he had pain up and down the anterior right leg, below knee.  A positive history of popping was noted.  The Veteran reported that he occasionally used a knee brace on both knees; that the right knee hurt "just about every day," and that the left knee was not as painful or as frequent as the right.  The Veteran indicated that he relied more on the left knee now, putting more weight on left knee than right, favoring right knee.  The Veteran's history of gout with flares.  The Veteran indicated that he had flare ups between four and five times a month.  These were not flares associated with osteoarthritis, but were inflammatory in nature.  It was noted that the Veteran worked as a mailman driving a mail truck.  The Veteran indicated he would walk about an hour and a half and that when he had gout attacks in his knees or toe, he would take off work.  

Physical examination at the time of the March 2014 VA examination revealed right knee flexion to 80 degrees and extension to zero degrees.  Left knee flexion was to 100 degrees and extension was to zero degrees.  There was no objective evidence of painful motion on flexion or extension of either knee.  The Veteran was able to perform repetitive-use testing with three repetitions.  There was no change in extension in either knee or of left knee flexion after repetitive testing, but the right knee flexion was limited to 60 degrees.  The examiner noted both knees had less movement than normal after repetitive-use testing and that the right knee had the following functional loss: weakened movement, excess fatigability, and disturbance of locomotion.  The examiner found "[p]ain, weakness, fatigability, or incoordination MAY significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time."  Range of motion "may be reduced during flare-ups or repeated use of the joint. It is not possible to express any such additional limitation due to pain, weakness, or incoordination in terms of degrees of additional ROM loss due to 'pain on use or during flare-ups.'"  Lastly, the examiner stated that an opinion on additional range of motion loss was not feasible "since the veteran is not currently experiencing a flare-up and has not repeatedly used the joint beyond performing criteria repetitions for this examination.  Such an estimate or opinion would require speculation on the part of this examiner."  

The examiner also reported tenderness or pain to palpation for joint line or soft tissues of both knees.  Muscle strength testing was normal for both knees on flexion and extension.  Joint stability tests, to include anterior instability (Lachmann test), posterior instability (posterior drawer test) and medial-lateral instability was normal for both knees.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The examiner noted that the Veteran had a meniscus (semilunar cartilage) disorder in the past, specifically a meniscal tear of the right knee.  No meniscectomy had been conducted.  The examiner also noted that the Veteran walked with exaggerated favoring gait in the examination room under direct observation, less so when walking from waiting area to examination room implying a behavioral component to the limp, though a mild favoring gait was observed throughout.  Imaging studies showed degenerative or traumatic arthritis in both knees, without evidence of patellar subluxation.  The examiner noted that the Veteran's knee disorder impacted his ability to work, repeating that the Veteran stated he would be unable to work as a mail driver/carried during periodic flares of gout in the knees.  

The March 2014 examiner provided an opinion that the Veteran has DJD of both (bilateral) knees.  The rationale employed was that the Veteran has had multiple imaging studies, including x-rays and MRIs of both knees, with variable findings consistent with variation among radiologists in their reporting technique.  The examiner noted that all the imaging reports of record had been reviewed.  The examiner found 

detailed reports to contain more useful information, as opposed to brief reports lacking in positive or negative details.  Likewise, orthopedist readings of imaging studies often contain detailed and accurate interpretations, which do not necessarily correlate with the radiologic interpretations but which are considered relevant due to the general experience and expertise of orthopedic surgeons.  It is not uncommon for xray interpretations to vary across time depending on the expertise, technique, and thoroughness of the interpreting radiologist.  That said, this veteran has credible radiologic and orthopedic interpretations of bilateral knee xrays and/or MRI reports defining the findings as DJD (osteoarthritis).  

The examiner went on to explain that 

osteophyte formation is a component of degenerative/osteoarthritic change, as is joint space narrowing.  Given the totality of the available evidence, and the presence of convincing xray and MRI interpretations defining available findings as osteoarthritis or DJD, this examiner opines that veteran indeed has degenerative joint disease of both knees.  

An August 2014 VA clinic consult note revealed that the Veteran was seen with knee pain.  It was reported that both knees locked up, that the severity of the pain was at a level six out of 10, and that the quality of pain was sharp and throbbing.  The Veteran denied radiation of pain and reported that the pain was exacerbated by stairs and improved by medications.  Associated symptoms included occasional gout attacks to the knees.  Physical examination of the knees revealed that they appeared normal without effusion.  Range of motion was normal but there was tenderness to palpation along the bilateral lateral joint lines.  Anterior drawer and valgus and varus stress testing were negative.  Imaging was noted to document the following: a weight-bearing frontal projection of both knees and lateral weight-bearing projection of the right knee demonstrate no acute fracture or dislocation.  Bone density and mineralization appeared within normal limits.  There was no significant joint space narrowing or degenerative change in the left knee, although there was mild narrowing of the medial compartment of the right knee.  There was a small right suprapatellar effusion.  A tiny right suprapatellar enthesophyte was noted.  The soft tissues were otherwise unremarkable.  The impression of the examining physician was that the Veteran's knee pain was likely from degenerative joint disease.

In addition to the VA treatment records in which the Veteran's weight was documented, as reported above, the Board notes that other VA treatment records dated in 2013 and 2014 document the Veteran's weight as 214, 222.5, 225.5 and 227 pounds.  In a May 2013 endocrine clinic note, the Veteran denied changes in his weight; in an August 2014 endocrine clinic note, the Veteran denied weight loss.  The most contemporaneous evidence of record indicates that the Veteran's weight has been stable.  There were no references to anemia during this timeframe, although very mild anemia had been noted in a May 2011 primary care attending note.  

In regards to the service-connected bilateral fasciitis, status post left plantar fasciectomy with heel spur resection, the Board acknowledges the Veteran's subjective complaints of symptomatology involving his feet, to include his reports of swelling, puffiness, tylomas, calluses, and pain.  It finds his assertions both competent and credible.  The preponderance of the evidence of record, however, does not support the assignment of a rating in excess of 30 percent for bilateral fasciitis, status post left plantar fasciectomy, with heel spur resection.  This is so because although the Veteran has exhibited tenderness on both feet, to include over the anterior tibiofibular ligament, bilateral heel and plantar fascia, the medial aspect of the left foot, the plantar surface of both feet, and the instep and ball of the right foot, it has never been described as extreme.  Rather, when described, the tenderness was reported as point tenderness in the June 2006 orthopedic surgery note, and as slight by the September 2008 and September 2009 VA examiners and the examiner who treated the Veteran at Patient First in September 2010.  The Board acknowledges that extreme tenderness of the feet was noted during the December 2013 podiatry clinic note, but this reference was made in reference to hallux rigidus, for which the Veteran was receiving treatment, not the concurrently diagnosed tylomas/calluses or his service-connected bilateral fasciitis, status post left plantar fasciectomy with heel spur resection.  In addition, there is no evidence of marked pronation, marked inward displacement, and/or severe spasm of the tendo achillis on manipulation.  Rather, the September 2008 VA examiner specifically noted the absence of marked pronation or inward rotation and the December 2011 VA examiner specifically noted the absence of pronation, inward displacement, and spasm of the tendo Achilles on manipulation.  The Board has considered the other diagnostic criteria related to the feet to determine whether an increased rating is warranted for bilateral fasciitis, status post left plantar fasciectomy with heel spur resection under those provisions that provide for ratings in excess of 30 percent.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.71a, Diagnostic Code 5278.  This diagnostic code, however, is not for application in this case in the absence of any evidence that the Veteran has acquired claw foot. 

Given the findings in the Joint Motion, the Board will consider whether an increased rating is warranted pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5284, which provides compensation for other foot injury and, as noted in the Joint Motion, does not prohibit separate ratings for each foot.  More specifically, a moderate foot injury warrants a 10 percent rating; a moderately severe foot injury warrants a 20 percent rating; and a severe foot injury warrants a 30 percent rating.  The Board has reviewed the extensive evidence of record as it relates to the Veteran's feet.  It finds that the Veteran's bilateral foot disorder has never been described as more than moderate in severity.  Were the Board to assign two separate 10 percent ratings for the Veteran's bilateral fasciitis, status post left plantar fasciectomy with heel spur resection, that would result in a combined rating of 19 percent, which would be rounded up to 20 percent.  See 38 C.F.R. § 4.25.  A combined 20 percent rating is less than the 30 percent rating currently assigned for bilateral fasciitis, status post left plantar fasciectomy with heel spur resection.  Therefore, it is obviously more advantageous for the Veteran to be rated for both feet with one rating under the current diagnostic criteria (Diagnostic Code 5276) than to be assigned two separate ratings under Diagnostic Code 5284.  

In sum, the preponderance of the evidence supports the 30 percent disability rating assigned for bilateral fasciitis, status post left plantar fasciectomy with heel spur resection, currently assigned under Diagnostic Code 5276.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In regards to the service-connected gout, active process, affecting the bilateral knees and right great toe, the Board finds that the preponderance of the evidence of record dated throughout the appellate period more nearly approximates the criteria for the next highest, or 60 percent, rating under Diagnostic Code 5002.  38 C.F.R. § 4.7 (2013).  More specifically, the medical evidence establishes that the Veteran often sought treatment for gout between 2006 and 2014, with only the year 2009 free of any documentation related to gout.  In this regard, the Veteran was treated on seven occasions in 2006 and 2007; on six occasions in 2008; on eight occasions in 2010; on four occasions in 2011; on one occasion in 2012; on four occasions in 2013; and on one occasion in 2014 for gout affecting either his knees or right great toe.  The Veteran has reported that he has had to stay away from his job for periods of at least three days at a time as a result of an attack of gout and his manager submitted documentation that he had missed 20 days of work in 2006 and 2007.  VA treatment records also document that a sick note was given to the Veteran on June 6, 2011, after he was seen with left knee gout, and a subsequent June 2011 VA record documents the Veteran's report that he had not been working for the past week.  The Board finds that the evidence supports a finding that that the Veteran has had less than four severely incapacitating exacerbations of gout occurring over prolonged periods since the inception of the appellate period.  A 100 percent rating is not warranted, however, as there is no lay or medical evidence to support a finding that the Veteran has been totally incapacitated by constitutional manifestations of gout associated with active joint involvement.  

Finally, in regards to the service-connected degenerative joint disease of the bilateral knee, the Board finds that the preponderance of the evidence of record does not support the assignment of a rating in excess of 10 percent as of November 30, 2006.  As explained in the Board's February 2014 remand, although a separate rating for degenerative arthritis of the bilateral knee is allowed under Diagnostic Code 5003 in conjunction with Diagnostic Code 5002, the Veteran is precluded from being assigned two separate 10 percent ratings for each knee.  This is so because the assignment of two separate ratings under Diagnostic Code 5003 would require consideration of limitation of motion resulting from the degenerative arthritis under either Diagnostic Code 5260 or Diagnostic Code 5261.  Consideration of any limitation of motion of either knee caused by the degenerative arthritis would be in violation of the rule against pyramiding, which specifically states that evaluation of the same manifestation under different diagnoses are to be avoided.  See 38 C.F.R. § 4.14.  This is so because Diagnostic Code 5002 provides consideration of exacerbations of the active gout process; and any exacerbation of the gout affecting the Veteran's knees would result in some limitation of motion.  

In addition to the Veteran not being entitled to two separate 10 ratings for his knees as of November 30, 2006, he is also not entitled to the assignment of the next higher 20 percent rating provided under Diagnostic Code 5003.  The 20 percent rating provided under that diagnostic criteria requires x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (emphasis added).  As explained above, any incapacitating exacerbation caused by the degenerative arthritis of the bilateral knee would result in the same symptomatology contemplated by the rating criteria used to evaluate the active gout process (also styled as an exacerbation) under Diagnostic Code 5002.  For this same reason, the assignment of a 20 percent rating under Diagnostic Code 5003 for the bilateral knee degenerative arthritis would violate the rule against pyramiding, since the Veteran is now in receipt of a 60 percent rating for his service-connected gout, active process, affecting the bilateral knees and right great toe, under Diagnostic Code 5002.  In addition, Note (2) to Diagnostic Code 5003 precludes the assignment of a 20 percent rating based on x-ray findings in conjunction with the rating of a condition listed under diagnostic codes 5013 through 5024.  The rating criteria for gout is found at 38 C.F.R. § 4.71a, Diagnostic Code 5017.  Although the Veteran's gout, active process, affecting the bilateral knees and right great toe, is rated under Diagnostic Code 5002, as required by the regulation, the note attached to Diagnostic Code 5003 is still for application.  

The Board has also considered whether the Veteran's right knee may be entitled to a separate rating under Diagnostic Code 5258, which provides a 20 percent rating for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint, given the MRI evidence of a partial injury of the posterior cruciate ligament.  The Veteran cannot receive ratings for his right knee disability under Diagnostic Code 5258, Diagnostic Code 5003 and Diagnostic Code 5002 without violating the rule against pyramiding.  

In sum, the preponderance of the evidence supports the 10 percent disability rating assigned for degenerative joint disease of the bilateral knee as of November 30, 2006, currently assigned under Diagnostic Code 5003.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Extraschedular Consideration 

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2013).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to VA's Under Secretary for Benefits or the Director of Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that the disability picture associated with the Veteran's service-connected bilateral fasciitis, status post left plantar fasciectomy with heel spur resection; gout, active process, affecting the bilateral knees and right great toe; and degenerative joint disease of the bilateral knee, is not so unusual or exceptional in nature as to render the 30, 60 and 10 percent ratings assigned, respectively, inadequate at any time during the period on appeal.  

The objective symptoms exhibited by the Veteran's bilateral fasciitis, status post left plantar fasciectomy with heel spur resection, to include pain and tenderness; by his gout, active process, affecting the bilateral knees and right great toe, to include incapacitating exacerbations occurring over prolonged periods and time missed from work; and by his degenerative joint disease of the bilateral knee, to include pain and limited motion, are contemplated by the rating criteria (i.e., 38 C.F.R. §4.71a, Diagnostic Codes 5003, 5002 and 5276), which reasonably describe the Veteran's disabilities.  When comparing this disability pictures with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms associated with his bilateral fasciitis, status post left plantar fasciectomy with heel spur resection; gout, active process, affecting the bilateral knees and right great toe; and degenerative joint disease of the bilateral knee, are more than adequately contemplated by the 30, 60 and 10 percent disability ratings assigned, respectively.  Ratings in excess of 30, 60 and 10 percent are provided for certain manifestations of disability affecting the bilateral feet, bilateral knee and right great toe, but the medical evidence of record did not demonstrate that such manifestations were present in this case.  The criteria for the disability ratings assigned in this case more than reasonably describe the Veteran's disability level and symptomatology associated with his service-connected bilateral fasciitis, status post left plantar fasciectomy with heel spur resection; gout, active process, affecting the bilateral knees and right great toe; and degenerative joint disease of the bilateral knee.  

For these reasons, referral for consideration of an extraschedular rating is not warranted for any of the Veteran's increased rating claims.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

Finally, in reaching these decisions, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 30 percent for bilateral fasciitis, status post left plantar fasciectomy with heel spur resection, is denied.

A 60 percent rating, but no more, is granted for gout, active process, affecting the bilateral knees and right great toe, subject to the laws and regulations governing the payment of monetary benefits.   

A rating in excess of 10 percent for degenerative joint disease of the bilateral knee is denied.


REMAND

Service connection for lumbar spine osteoarthritis was granted with a 10 percent rating effective October 5, 2009, in a February 2010 rating decision.  The rating was increased to 20 percent, effective January 5, 2011, in a May 2011 rating decision.  The Veteran filed a claim for increased rating in July 2012.  In a May 2013 rating decision, the rating assigned for lumbar spine osteoarthritis was decreased to 10 percent effective March 21, 2013.  The Veteran filed a notice of disagreement in which he disagreed with the rating assigned.  In a March 2014 rating decision, the 20 percent disability evaluation was re-established for lumbar spine osteoarthritis effective March 21, 2013.  The notice that accompanied the issuance of the March 2014 rating decision indicated that the RO's action was a partial grant, but review of the Veterans Appeals Control and Locator System indicates that the March 2014 rating decision is being treated as an allowance.

The restoration of the 20 percent rating assigned for lumbar spine osteoarthritis represents no change in the rating assigned for the lumbar spine disability that was in effect prior to when the Veteran's claim for increased rating was received in July 2012.  The RO has not issued a statement of the case concerning the Veteran's notice of disagreement.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  This must be accomplished on remand.

Accordingly, the case is remanded for the following action:

The Veteran and his representative must be provided a statement of the case with respect to the issue of entitlement to a rating in excess of 20 percent for lumbar spine osteoarthritis.  The Veteran and his representative are reminded that to vest the Board with jurisdiction over the increased rating issue, a timely substantive appeal to rating decision denying this claim must be filed.  38 C.F.R. § 20.202 (2013).  The Veteran must be informed of the actions necessary to perfect an appeal on this issue.  Thereafter, the issue is to be returned to the Board only if an adequate and timely substantive appeal is filed.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


